
	
		III
		110th CONGRESS
		1st Session
		S. RES. 29
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2007
			Ms. Stabenow (for
			 herself, Mr. Durbin,
			 Mr. Lieberman, Mr. Rockefeller, Mr.
			 Leahy, Mr. Kerry,
			 Mr. Menendez, Mr. Baucus, Mr.
			 Schumer, Mr. Sanders,
			 Mr. Kohl, Mr.
			 Cardin, Mr. Lautenberg,
			 Mr. Obama, Mr.
			 Webb, Ms. Mikulski,
			 Mr. Levin, Mr.
			 Dodd, Mr. Kennedy,
			 Mr. Salazar, Mrs. Clinton, Ms.
			 Cantwell, Mr. Tester,
			 Mr. Bingaman, Mr. Byrd, Mr.
			 Brown, Mr. Biden,
			 Mr. Wyden, Mr.
			 Nelson of Florida, Mrs.
			 Feinstein, Mr. Bayh,
			 Mr. Reed, Mrs.
			 Boxer, Mr. Whitehouse,
			 Mr. Pryor, Mr.
			 Feingold, Mr. Reid,
			 Mr. Specter, Mr. Dorgan, Ms.
			 Landrieu, Mr. Kyl,
			 Mr. Cornyn, and Mr. McConnell) submitted the following resolution;
			 which was referred to the Committee on
			 the Judiciary
		
		
			January 25, 2007
			Reported by Mr.
			 Leahy, without amendment
		
		
			January 26, 2007
			Considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding Martin Luther King, Jr. Day and the many lessons still to be learned
		  from Dr. King's example of nonviolence, courage, compassion, dignity, and
		  public service. 
	
	
		Whereas Reverend Doctor Martin Luther King, Jr. dedicated
			 his life to securing the Nation's fundamental principles of liberty and justice
			 for all citizens;
		Whereas Dr. King was the leading civil rights advocate of
			 his time, spearheading the civil rights movement in the United States during
			 the 1950s and 1960s, and earned worldwide recognition as an eloquent and
			 articulate spokesperson for equality;
		Whereas in the face of hatred and violence, Dr. King
			 preached a doctrine of nonviolence and civil disobedience to combat
			 segregation, discrimination, and racial injustice, and believed that each
			 person has the moral capacity to care for other people;
		Whereas Dr. King awakened the conscience and consciousness
			 of the Nation and used his message of hope to bring people together to build
			 the Beloved Community—a community of justice, at peace with itself;
		Whereas Dr. King was born on January 15, 1929, and
			 attended segregated public schools in Georgia;
		Whereas Dr. King began attending Morehouse College in
			 Atlanta, Georgia at the age of 15, and received a B.A. degree in 1948 from
			 Morehouse College, following in the footsteps of both his father and
			 grandfather;
		Whereas Dr. King received his B.D. in 1951 from Crozer
			 Theological Seminary in Pennsylvania and his Ph.D. in theology in 1955 from
			 Boston University;
		Whereas in Boston Dr. King met Coretta Scott, his life
			 partner and fellow civil rights activist, and they married on June 18, 1953,
			 and had 2 sons and 2 daughters;
		Whereas Dr. King was ordained in the Christian ministry in
			 February 1948 at the age of 19 at Ebenezer Baptist Church, in Atlanta, Georgia,
			 and became Assistant Pastor of Ebenezer Baptist Church;
		Whereas, in 1954, Dr. King accepted the call of Dexter
			 Avenue Baptist Church in Montgomery, Alabama, and was pastor there until
			 November 1959, when he resigned to move back to Atlanta to lead the Southern
			 Christian Leadership Conference;
		Whereas from 1960 until his death in 1968, Dr. King was
			 again a pastor at Ebenezer Baptist Church, along with his father;
		Whereas between 1957 and 1968, Dr. King traveled over
			 6,000,000 miles, spoke over 2,500 times, and wrote 5 books and numerous
			 articles, supporting efforts around the Nation to end injustice and bring about
			 social change and desegregation;
		Whereas Dr. King led the Montgomery bus boycott for 381
			 days to protest the arrest of Mrs. Rosa Parks and the segregation of the bus
			 system of Montgomery, Alabama, in the first great nonviolent civil rights
			 demonstration of contemporary times in the United States;
		Whereas during the boycott, Dr. King was arrested and his
			 home was bombed, yet he responded with nonviolence and courage in the face of
			 hatred;
		Whereas, on November 13, 1956, the Supreme Court of the
			 United States declared the laws requiring segregation in Montgomery's bus
			 system to be unconstitutional, leading to the end of the bus boycott on
			 December 21, 1956;
		Whereas Dr. King led the March on Washington, D.C. on
			 August 28, 1963, the largest rally of the civil rights movement;
		Whereas during during that march, Dr. King delivered his
			 famous I Have A Dream speech from the steps of the Lincoln
			 Memorial and before a crowd of over 200,000 people;
		Whereas Dr. King's I Have A Dream speech is
			 one of the classic orations in United States history;
		Whereas Dr. King was a champion of nonviolence, fervently
			 advocating nonviolent resistance as the strategy to end segregation and racial
			 discrimination in the United States;
		Whereas Dr. King was awarded the 1964 Nobel Peace Prize in
			 recognition for his efforts, and, at the age of 35, was the youngest man to
			 receive the Nobel Peace Prize;
		Whereas through his work and reliance on nonviolent
			 protest, Dr. King was instrumental in the passage of the Civil Rights Act of
			 1964 and the Voting Rights Act of 1965;
		Whereas the work of Dr. King created a basis of
			 understanding and respect and helped communities, and the Nation as a whole, to
			 act cooperatively and courageously to achieve tolerance, justice, and equality
			 between people;
		Whereas, on the evening of April 4, 1968, Dr. King was
			 assassinated while standing on the balcony of his motel room in Memphis,
			 Tennessee, where he was to lead sanitation workers in protest against low wages
			 and intolerable working conditions;
		Whereas in 1968 Representative John Conyers first
			 introduced legislation to establish a national holiday honoring Dr.
			 King;
		Whereas Coretta Scott King led a massive campaign to
			 establish Dr. King’s birthday as a national holiday;
		Whereas in 1983 Congress passed and President Ronald
			 Reagan signed legislation establishing Martin Luther King, Jr. Day;
		Whereas in 2007 Martin Luther King, Jr. Day is celebrated
			 in more than 100 countries;
		Whereas in remembering Dr. King we also honor his wife and
			 indispensable partner, Coretta Scott King, a woman of quiet courage and great
			 dignity who marched alongside her husband and became an international advocate
			 for peace and human rights;
		Whereas Mrs. King, who had been actively engaged in the
			 civil rights movement as a politically and socially conscious young woman,
			 continued after her husband's death to lead the Nation toward greater justice
			 and equality for all, traveling the world advocating for racial and economic
			 justice, peace and nonviolence, women's and children's rights, gay rights,
			 religious freedom, full employment, health care, and education until her death
			 on January 30, 2006;
		Whereas the values of faith, compassion, courage, truth,
			 justice, and nonviolence that guided Dr. and Mrs. King's dream for the United
			 States will be celebrated and preserved by the Martin Luther King, Jr. National
			 Memorial on the National Mall near the Jefferson Memorial and in the new
			 National Museum of African American History and Culture that will be located
			 near the Lincoln Memorial;
		Whereas Dr. King’s actions and leadership made the United
			 States a better place and the people of the United States a better
			 people;
		Whereas the people of the United States should commemorate
			 the legacy of Dr. King, so that one day this nation will rise up and
			 live out the true meaning of its creed: We hold these truths to be
			 self-evident; that all men are created equal; and
		Whereas Dr. King’s voice is silenced today, but on the
			 national holiday honoring Dr. King and throughout the year, the people of the
			 United States should remember his message, recommit to his goal of a free and
			 just nation, and consider each person's responsibility to other people: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)observes and
			 celebrates the national holiday honoring Reverend Doctor Martin Luther King,
			 Jr.;
			(2)honors Dr. King's
			 example of nonviolence, courage, compassion, dignity, and public
			 service;
			(3)pledges to
			 advance the legacy of the Dr. King; and
			(4)encourages the
			 people of the United States to celebrate—
				(A)the national
			 holiday honoring Dr. King; and
				(B)the life and
			 legacy of Dr. King.
				
